Citation Nr: 1750637	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  06-18 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals of right ankle and foot injury with osteoporosis and calcaneal spurring.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to July 1983 and from October 1987 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In March 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Board remanded the case for additional development in July 2009, October 2011, and January 2017.

In a June 2017 rating decision, entitlement to a total disability rating based on individual unemployability was granted effective August 24, 2004.


FINDING OF FACT

The Veteran's residuals of right ankle and foot injury with osteoporosis and calcaneal spurring results in moderately severe impairment, but not severe impairment or marked limitation of motion.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not higher, for residuals of right ankle and foot injury with osteoporosis and calcaneal spurring, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5013-5284 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded hearings which were adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before she filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v, McDonald, 28 Vet. App. 346 (2016).  The Board remanded this case to comply with the new directives.  

In January 2005, the Veteran was afforded a VA examination.  At that time, she reported having increased pain and edema with walking in the right ankle, but otherwise no significant pain.  She could walk approximately one block and then she would have pain to the right ankle.  She did not wear a brace, but had used a cane since December 200.  She walked on the side of her right ankle.  There was no subluxation of the right ankle, significant stiffness, redness, or heat.  The Veteran demonstrated good circular range of motion of 360 degrees.  She exhibited dorsiflexion of zero to 20 degrees, and plantar flexion of zero to 45 to the right ankle.  The foot was nontender to palpation.  Pedal pulses were 2+.  There was right ankle tenderness to the medial aspect at the previous surgical site of removal of the bone spur.  There was no swelling, no redness, and no obvious deformities.  She had good hair growth to the bilateral lower extremities.  There were no significant limiting factors on range of motion to the ankle.  There was no significant pain, decreased endurance, weakness, or easy fatigability with repetitive range of motion to the right ankle.  There were no complaints of pain to the foot with ambulation on current examination.  There was good arch support.  The Achilles was nontender.  There was no correction of the arch with palpation on standing.  When ambulating without her cane, the Veteran had some difficulty with balance due to increase in right leg numbness.  The Veteran had right ankle enthesophytes which were secondary to a degenerative condition which were present in both feet, not just the claimed injured foot.  Radiographically, there was bilateral ankle enthesophytes at the origin of each plantar aponeurosis, enthesophytes at the insertion of each Achilles, tendon calcific tendinitis of the distal right Achilles tendon; there were no other osseous, articular, or soft tissue abnormalities.  The Veteran also had right foot bone spurs.  Radiographically, the Veteran had mild osteoarthritis of each first metatarsophalangeal joint, small exostoses arising from the medial base of each great toe distal phalanx, calcaneal spurs at the origin of each plantar aponeurosis, calcaneal spurs at the insertion of each Achilles tendon, calcific tendinitis of the right Achilles tendon.

A November 2009 letter, the Veteran's mother indicated that she walked on the side of her right foot.

In June 2010, the Veteran was afforded a VA examination.  At that time, she reported having intermittent pain on weight bearing.  The pain would be moderate or severe, achy, sharp, and burning.  She also had stiffness as well as heat, swelling, and redness.  The Veteran took Aleve or Advil for fair relief.  With regard to industrial impact, the Veteran was unable to stand for extended periods of time.  The Veteran had been missing work primarily due to back pain.  There was no tenderness, deformity, instability, tendon abnormality or angulation of the right ankle.  The Veteran had dorsiflexion of zero to 15 degrees and plantar flexion of zero to 45 degrees.  The Veteran had pain on motion, but no additional loss of motion with repetition.  X-rays were performed.  The Veteran had osteoarthritis of each first metatarsophalangeal joint, small exostoses arising from the medial base of each great toe distal phalanx, calcaneal spurs at the origin of each plantar aponeurosis, calcaneal spurs at the insertion of each Achilles tendon, calcific tendonitis of the right Achilles tendon.

In April 2017, the Veteran was afforded another VA examination.  At that time, the Veteran reported increasing pain in her right ankle with decreased range of motion, and endurance.  The Veteran indicated she now ambulated with a cane at all times with any ambulation being painful, slow, and limited in distance.  The Veteran reported she could no longer stand or walk for any extended time, could not use stairs, or run at all.  She stated that she had constant pain her right foot and ankle.  The Veteran reported she has not worked since 2002 due in part to her right ankle pain.  She related that she could not sleep well at night due to her pain.  The Veteran reported she was limited in even moving around her apartment, reporting that she did any activity in short periods (5-10 minutes, rests, and restarts).  She indicated she had had to request a first floor apartment as she could not move up and down stairs.  The Veteran reported she could not drive herself places easily due to her pain and even with parking in a handicap space and she related she could not ambulate into buildings easily.  The Veteran stated her right ankle swelled almost daily.  She elevated her ankle for swelling and pain.  The Veteran denied any surgery to her right ankle.  She did report that she had flare-ups of the ankle where she had increased pain with activity such as walking, standing, sitting for extended periods of time, and attempting to use stairs.  Her functional loss was decreased range of motion and endurance.  The Veteran had abnormal or outside of normal range of motion.  She had dorsiflexion of zero to 10 degrees and plantar flexion of zero to 20 degrees.  There was pain on motion and weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran reported her ankle hurt all the time causing the surrounding tissue to her ankle to be painful.  There was no crepitus.  She was not able to perform repetitive use testing with at least three repetitions.  The examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time.  The examiner explained that any effect of flares or repetitive motion would vary from incident to incident in intensity and severity.  These events would occur unobserved by this examiner.  For these reasons the examiner could not determine any increased loss of motion or increased functional impairment without resort to mere speculation.  The examiner indicated that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  Muscle strength was 3/5.  There was no muscle atrophy.  There was no ankylosis.  There was no instability or dislocation.  She constantly used a cane.  X-rays showed normal bony alignment without fracture, dislocation or soft tissue swelling.  The impression was normal right ankle except for bony spur of the medial malleolus and calcaneal spurs.  With regard to industrial impact, the Veteran reported she would have difficulty with performing occupational tasks that would require standing, sitting, walking for extended periods of time, using stairs, running, or any sudden motion of her right ankle.  With regard to Correia considerations, it was noted that the contralateral joint was uninjured or normal, here was no pain with weight or non-weight bearing, and no pain with passive range of motion.

The Veteran's service-connected right foot/ankle disability is rated as 10 percent disabling under Diagnostic Codes 5013.  A note to Diagnostic Code 5013 provides that the disability should be rated on limitation of motion of the affected parts as degenerative arthritis.  Diagnostic Code 5003 reflects that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Thus, the Veteran has already been assigned the maximum rating for that diagnostic code.  However, the Board must also consider any other applicable code.  

In that regard, Diagnostic Code 5271 evaluates the ankle disability based on limitation of motion.  Moderate limitation of motion of the ankle warrants a 10 percent evaluation.  A 20 percent evaluation requires marked limitation of motion.  38 C.F.R. Part 4, Code 5271.  Normal range of motion in an ankle is considered to be 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  While the schedule of ratings does not provide any information as to what manifestations constitute "moderate" or "marked" limitation of ankle motion, guidance can be found in VBA's M21-1 Adjudication Procedures Manual.  Specifically, the M21-1 states that moderate limitation of ankle motion is present when there is less than 15 degrees dorsiflexion or less than 30 degrees plantar flexion, while marked limitation of motion is demonstrated when there is less than 5 degrees dorsiflexion or less than 10 degrees plantar flexion.  See VBA Manual M21-1, III.iv.4.A.3.k.

The Board notes that at no time during the appeal period did the Veteran have marked limitation of motion of the right foot/ankle even considering DeLuca, Correia, Sharp and other directives.  Thus a higher rating is not warranted on that basis.

Diagnostic Code 5270 assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.  Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  However, in this case, there is no ankylosis or deformity.  Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astralgus with moderate deformity, and assigns a 20 percent evaluation with marked deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273.  Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Code 5274.  The Veteran does not have these disabilities.  

Finally, Diagnostic Code 5284 assigns a 10 percent evaluation for a moderate foot injury; a 20 percent evaluation for a moderately severe foot injury; and a 30 percent evaluation for a severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The Board notes that the Veteran's service-connected disability specifically encompasses the right foot and not just the right ankle.  The examination reports show a decrease in the overall level of function of the right ankle/foot.  In affording all benefit of the doubt, the Board finds that the combined effect of the Veteran's right foot and ankle disability overall more nearly approximates a moderately severe foot injury taking into consideration the progressive nature of the deterioration in functioning.  However, a higher rating is not warranted as the Veteran does not have severe functional impairment as she does not have marked limitation of motion or other symptoms which equate to severe impairment.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the preponderance of the evidence supports or is against the claim.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 20 percent rating.  


ORDER

A rating of 20 percent for residuals of right ankle and foot injury with osteoporosis and calcaneal spurring is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


